DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/08/2021 has been entered.
 
Election/Restrictions
Claims 1-4, 8, 12-15, and 18 have been found allowable. Accordingly, the election of species requirement regarding the type of hydrogen peroxide-producing bacteria, carrier, and periodontal disease, as set forth in the Office action mailed on 9/24/2018, has been reconsidered in view of the allowability of the claims to the elected species. The election of species requirement of 9/24/2018 is hereby withdrawn and claims directed to species (claims 5-7 and 9-11), non-elected without traverse, have also been examined for patentability under 37 CFR 1.104.
In view of the above noted withdrawal of the species election requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kurt Brillhart on 5/07/2021. The application has been amended as follows: 
Claims 5-7 and 9-11: Rejoin.
Claims 4-6: Delete the phrase “one or more isolated, non-pathogenic, hydrogen peroxide-producing bacterial species or strains are” and replace it with the words 
--composition is--.
Claim 7: Delete the phrase “one or more isolated, non-pathogenic, hydrogen peroxide-producing bacterial species or strains” and replace it with the following word
--composition--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The invention is directed to a method of treating a periodontal disease in a subject by administering to the subject’s oral cavity a composition. The composition Streptococcus; and (c) a carbon source metabolizable by both bacteria.
The closest prior art is Hillman (WO 2005/018342 A1), which discloses methods for maintaining oral health including treating and preventing dental caries. One embodiment of the disclosed methods involves administering to an oral cavity of a subject a composition comprising one or more isolated Streptococcus oralis strains and/or S. uberis strains, and one or more isolated LDH-deficient S. mutans strains. However, the composition does not contain a carbon source that is metabolizable by both bacteria and the hydrogen peroxide-producing bacteria therein are not taught to be selected to provide 0.5-5 mM hydrogen peroxide. There is no obvious reason or motivation for a person with ordinary skill in the art to specifically select hydrogen peroxide-producing bacteria that produce the recited amount of hydrogen peroxide. Hence, the rejections have been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Claims 1-15 and 18 are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651